            Case 1:20-cr-01365-KWR Document 23 Filed 03/08/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO



 UNITED STATES OF AMERICA,                      §
                                                §
                       Plaintiff,               §
                                                §
 v.                                             §               No. CR 1:20-01365-001 KWR
                                                §
 ANTHONY FAUSTINE,                              §
                                                §
                       Defendant.               §



               UNOPPOSED MOTION TO CONTINUE TRIAL SETTING



       Anthony Faustine, by and through his attorney of record, Aric G. Elsenheimer,

Assistant Federal Public Defender, and moves this Court for an order continuing the

trial setting of April 12, 2021, as well as related deadlines, as grounds states:

       1.       Mr. Faustine was arraigned on August 31, 2020 on an indictment alleging

a violation of Count 1: Second Degree Murder, pursuant to 18 U.S.C. §§ 1111 and 1153,

and Count 2: Assault Resulting in Serious Bodily Injury, pursuant to 18 U.S.C. §§

113(a)(6) and 1153.

       2.       This case is set for trial on April 12, 2021.

       3.       Defendant respectfully request a continuance to complete several tasks

that are vital to the defense. Specifically, Defendant requests an additional ninety (90)

days from the current setting to prepare for trial. Ninety days is the minimum amount
            Case 1:20-cr-01365-KWR Document 23 Filed 03/08/21 Page 2 of 5




of time that is required to adequately prepare for trial. Defense counsel cannot and will

not be ready for trial in advance of ninety days from the current setting.

       4.       A continuance of ninety days is necessary for counsel to complete the

following tasks:

                A)    To continue plea negotiations with the government. It is believed

                      that a negotiated resolution of this matter may be possible and that

                      additional time is necessary to pursue such negotiations. Counsel

                      for Mr. Faustine is pursuing such negotiations and believes that a

                      resolution of this matter can be reached, but requires additional

                      time to pursue said negotiations.

                B)    Should plea negotiations not yield a resolution, defense counsel

                      requires additional time to a) interview any additional witnesses; b)

                      to obtain expert witnesses for trial; and c) to file pretrial motions.

       5.       Defendant requests a continuance of the trial of no less than 90 days from

the current setting. Counsel believes that length of time to be the minimum needed to

initiate plea negotiations with the government and to ensure that Defendant receives

effective assistance of counsel and is accorded due process.

       6.       The right to the effective assistance of counsel includes adequate time to

prepare for trial. Without that adequate time to prepare for trial, Defendant will be




                                               2
            Case 1:20-cr-01365-KWR Document 23 Filed 03/08/21 Page 3 of 5




denied his right to the effective assistance of counsel. As the Eleventh Circuit has

recognized,

                Implicit in this right to counsel is the notion of adequate time
                for counsel to prepare the defense: “Disposition of a request
                for continuance . . . is made in the discretion of the trial
                judge, the exercise of which will ordinarily not be reviewed.
                But the denial of opportunity for appointed counsel to
                consult with the accused and to prepare his defense, could
                convert the appointment of counsel into a sham and nothing
                more than a formal compliance with the Constitution’s
                requirement that an accused be given the assistance of
                counsel. The Constitution’s guarantee of assistance of
                counsel cannot be satisfied by mere formal appointment.

       United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995) (quoting Avery v.

Alabama, 308 U.S. 444, 446, 60 S.Ct. 321, 322 (1940).

       7.       Defendant agrees with this continuance and will not be prejudiced by this

continuance. Additional time will potentially allow Defendant to reach a favorable

resolution with the government. Undersigned counsel has consulted with Mr. Faustine

and he is aware of his rights under the Speedy Trial Act, understands the need for a

continuance, and agrees with this continuance.

       8.       Undersigned counsel affirmatively states that under the Speedy Trial Act,

18 U.S.C. § 3161(h)(7), the ends of justice will be served by granting this extension of

time in which to file motions and a continuance of the trial. See United States v.

Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10th Cir. 2011) (“The Speedy Trial Act was

intended not only to protect the interests of defendant, but was also ‘designed with the



                                               3
            Case 1:20-cr-01365-KWR Document 23 Filed 03/08/21 Page 4 of 5




public interest firmly in mind.’”) (quoting United States v. Toombs, 574 F.3d 1262, 1273

(10th Cir. 2009)). Mr. Faustine, through undersigned counsel also waives any time

constraints under the Interstate Agreement on Detainers, 18 U.S.C. App. 2, § 2, given

that Mr. Faustine is not in primary federal custody. See New York v. Hill, 528 U.S. 110

(2000) and Grey v. Benson, 608 F.2d 825 (10th Cir. 1979). Additional time will provide the

parties time to discuss a possible negotiated resolution of this matter. Counsel for Mr.

Faustine is interested in negotiating with the government regarding a resolution of this

case. Additional time is needed to pursue these negotiations. Such a negotiated

resolution would conserve judicial and prosecutorial resources and could also

materially benefit Mr. Faustine by providing access to a more favorable resolution of

this matter. This motion is not predicated upon the congestion of the Court’s docket.

Counsel is requesting this matter be continued from the Court’s April 12, 2021 trial

calendar and that it be rescheduled for a trial in ninety (90) days.

       9.       Assistant United States Attorney Nicholas James Marshall, does not object

to continuing the April 12, 2021 trial setting, and associated deadlines, in this matter as

requested.

       10.      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the period of delay resulting from

this continuance serves the ends of justice and this continuance outweighs the best

interest of the public and the defendant in a resolution of this matter.




                                              4
         Case 1:20-cr-01365-KWR Document 23 Filed 03/08/21 Page 5 of 5




       WHEREFORE, defendant respectfully request that the court grant a continuance

of the trial setting of April 12, 2021, for a period of at least ninety (90) days or to the

convenience of the Court.




                                                   Respectfully submitted,

                                                   FEDERAL PUBLIC DEFENDER
                                                   111 Lomas NW, Suite 501
                                                   Albuquerque, NM 87102
                                                   (505) 346-2489
                                                   (505) 346-2494 Fax
                                                   aric_elsenheimer@fd.org



                                                    /s/ filed electronically on 3/8/21
                                                   ARIC G. ELSENHEIMER, AFPD




                                               5
